DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-20 are pending 
Applicant provided information disclosure statement (IDS). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 18 and 15 recite the limitations of accessing user information for a particular user; accessing expert information for experts and training that is available in an organization of the particular user; determining one or more pattern matches between the user information and the expert information; generating one or more expert recommendations based on the one or more pattern matches; and providing the one or more expert recommendations. These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a computer and computer memory devices, the claims language encompasses merely receiving user, expert data, and training data to determine pattern matches between user and expert data. Based on the determining of the pattern matches, expert recommendations are generated and provided. Matching people with respect to a criteria has been around before the computer/technology age. 
The claims also deal with managing personnel with respect to skilled labor which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recite the additional elements of computers, computer memory devices, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element.
Claim 15 recites non-transitory computer readable medium, computer system
Claims 18 recites system, computers, computer memory devices
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0116-0118.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0116-0118. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-8, 10-12, and 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cirpus et al. (US20140122144A1) herein Cirpus in further view of Puri et al. (US20090299827A1) herein Puri. 

Regarding claim 1, and similarly claim 15 and 18, Cirpus teaches 

A computer-implemented method (See para 0002-In a first aspect, a computer-implemented method) 

A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (See para 0003-In a second aspect, a computer program product is embodied in a non-transitory computer-readable storage medium and includes instructions that when executed by a processor perform a method.) 

A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: (See figure 9) (See para 0085-The system 900 includes a processor 910, a memory 920, a storage device 930, and an input/output device 940. Each of the components 910, 920, 930, and 940 are interconnected using a system bus 950. 910 is capable of processing instructions for execution within the system 900. In one implementation, the processor 910 is a single-threaded processor. ) 

accessing user information for a particular user  The system is able to access information for the particular user. Examiner interprets particular user to be the user who need experts to help carry out goals/initiatives. (See figure 6) (See para 0082- FIG. 6 shows another example of a GUI 600 for defining a new initiative. In some implementations, the GUI 600 is presented upon selection of “people” in the area 504 (FIG. 5). The GUI 600 includes an area 602 for performing an employee search based on one or more criteria (e.g., text search, availability and/or tags) This shows the systems accesses particular user input information about an initiative. 

accessing expert information for experts The system accesses expert information in the employee skills database to find experts for an initiative. The expert information is included in the employee database. (See para 0030-The employee skills database 110 includes at least one employee object 122 for each employee whose skills are being tracked. The employee object can include relevant information about the employee, such as an employee ID and/or demographic information. The employee object 122 can be associated with one or more skills objects 124. For example, the skills object 124 can indicate “cloud know-how” and the assignment of this skills object to the employee object indicates that the organization recognizes the employee as having (acquired) this 

determining one or more pattern matches between the user information and the expert information Examiner interprets this to mean the system finds a match with respect to figure 6. The system matches pattern with particular user information. For example in figure 6, a user can search for cloud expert based on text search and tags and the system will return the cloud expert that it recommends based on information in the employee skills database. (See para 0082-The GUI 600 includes an area 602 for performing an employee search based on one or more criteria (e.g., text search, availability and/or tags), an area 604 for presenting one or more found candidates, and an area 606 for specifying the people assigned to the current initiative.) 

generating one or more expert recommendations based on the one or more pattern matches; and providing the one or more expert recommendations.  (See figure 6) This shows in items 604 that the system generates expert recommendations based on the search in 602 and these are presented/provided to the user to choose from the interface of figure 6. 

Even though Cirpus teaches a training component (See para 0028) It does not teach accessing trainings, however Puri teaches 

Accessing… training that is available in an organization of the particular user Cirpus already teaches particular user and organization and Cirpus teaches accessing training here (See para 0047- Referring again to FIG. 2, training/education assignment module 38 allows a user to define training and education course offerings and classes and to assign classes to operators or jobs depending on need. In conjunction with training/education assignment module 38, FIGS. 10-13 illustrate GUIs for managing course and certification information based on competencies that each operator has. FIG. 10 shows a GUI 68 configured to allow a user to maintain a catalog of the courses, offerings, classes, learning paths, etc., of a particular business group or job group.) Figure 10 shows trainings that are accessed. 



Cirpus and Puri are analogous art because they are from the same problem solving area of employee management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cirpus’s invention by incorporating the method of Puri because Cirpus can also have a catalog of trainings such as seen in figure 10. The training component of Cirpus can provide this catalog to employees who are looking to add to their skills. This would provide more experts in the employee skillset database. Cirpus teaches this idea of adding to employee skill set as seen in para 0069 by way of upskilling. 


Regarding claim 2, and similarly claims 16 and 19, Cirpus further teaches 

wherein the user information includes context information, organizational data for the particular user, demographic data, expert or training usage information, a user role for the particular user, project participation data, user profile information, user activity data, user preferences, a current location of the particular user, or a current time at which a recommendation can be presented to the particular user (See figures 4-8) This shows context information for the user which include initiative information, status, priority data, and dates available data. 

Regarding claim 3, and similarly claims 17 and 20, Cirpus further teaches 

wherein the expert information includes one or more of an expert category, expert description, expert prerequisite information, expert functionality, expert availability, expert cost, expert preferences, an expert profile, and an expert location. The expert information includes expert category/description such as cloud computing and expert profiles such as the employees ID and employee information (See para 0030- The employee skills database 110 includes at least one employee object 122 for each employee whose skills are being tracked. The employee object can include relevant information about the employee, such as an employee ID and/or demographic information. The employee object 122 can be associated with one or more skills objects 124. For example, the skills object 124 can indicate “cloud know-how” and the assignment of this skills object 

Regarding claim 4, Cirpus further teaches 

wherein at least one pattern match is a match between the user information and a predefined pattern relating to expert data.  This is seen when user search information in figure 6 is match to a predefined pattern relating to predefined data such as expert availability data or expert skill data (See para 0032- As another example, integration into an employee search component 216 can facilitate aid in assigning the right people according to skills and competencies, and/or can provide improved utilization of employees according to availability. ) (See para 0069- For example, this can include, definition of required skills, search for employees using skills and availability) Pattern corresponds to the data being matched.

Regarding claim 5, Cirpus further teaches 

wherein at least one pattern match is a match between the expert information and a predefined pattern relating to the user information. The expert information is match with predefined data of the user information since the user provides a search criteria. The search criteria is also predefined data which is used to match experts for the project/initiative. (See figure 6). Pattern corresponds to the data being matched. 

Regarding claim 6, Cirpus further teaches 

wherein the one or more expert recommendations are generated in response to a trigger The expert recommendations are generated in response to a trigger such as the event of search as the user searches for experts as seen in figure 6. 

Regarding claim 7, Cirpus further teaches 

wherein the trigger comprises one of a change in the user information, a change in the expert information, a change in training information, or a start of a periodic interval at which to automatically process the user information, the expert information, and the training information. Examiner interprets a change in user information when a particular user changes a search criteria to find experts. 

Regarding claim 8, Cirpus further teaches 

further comprising: storing the one or more pattern matches With respect to figure 6, the matches are stored in a table of figure 6 in item 604. The user than selects which recommendation to choose. 

Regarding claim 10, Cirpus further teaches 

wherein determining the one or more pattern matches comprises determining an expert to which the particular user has access. The user has access to the experts since the system returns recommendations with respect to availability of the experts. Also the user has access to the expert since the user has access to the employee skills database with respect to an organization. (See para 0030- The employee skills database 110 includes at least one employee object 122 for each employee whose skills are being tracked. The employee object can include relevant information about the employee, such as an employee ID and/or demographic information. The employee object 122 can be associated with one or more skills objects 124.)(See para 0032- As another example, integration into an employee search component 216 can facilitate aid in 

Regarding claim 11, Cirpus further teaches 

wherein determining the one or more pattern matches comprises determining an expert that matches historical expert usage for the particular user. (See para 0030- In some implementations, the skills object can include one or more portions of information pertaining to the employee. For example, a grade or score or other value can be included to indicate a measure of the extent to which the employee possesses this skill (e.g., “has a significant amount of.”) As another example, historical information (e.g., initiative/project participation) can be included to indicate at least one factor contributing to this skill in the employee.) This shows pattern matches comprises historical usage in project/initiative participation which is tied to having expert skill, the system then determines an expert based on this determination. 

Regarding claim 12, Cirpus further teaches 

wherein determining the one or more pattern matches comprises determining an expert that matches a requirement of the particular user. The expert matches requirement for particular such as matching with text/tag and availability data (See para 0082- The GUI 600 includes an area 602 for performing an employee search based on one or more criteria (e.g., text search, availability and/or tags), an area 604 for presenting one or more found 606 for specifying the people assigned to the current initiative. An arrow 608 indicates an action of assigning a found employee to the initiative, such as by a drag and drop operation.)



Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cirpus et al. (US20140122144A1) herein Cirpus in further view of Puri et al. (US20090299827A1) herein Puri in further view of Qamar et al. (US20150269244A1) herein Qamar. 

Regarding claim 9, Cirpus already teaches providing expert recommendations, Cirpus already teaches providing feedback for the selected experts as seen in para 0019. However Cirpus does not teach providing feedback for future improved recommendations. That is seen in Qamar, Qamar teaches

further comprising: receiving feedback related to one or more provided expert recommendations; and adjusting a pattern recognition engine to improve generation of future expert recommendations. (See para 0059- Thus, the computer system may track the impact of previous recommendations for other employees, and this information may be used as feedback to improve subsequent recommendation(s) for one or more other employees.) This capability may allow the organization to retain key personnel (e.g., employees with large values of the performance metric), which may facilitate continued success of the organization. For example, the organization may use the information provided by the analysis technique to guide: training of the employee, termination of the  

Cirpus and Qamar are analogous art because they are from the same problem solving area of employee management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cirpus’s invention by incorporating the method of Qamar because the system of Cirpus can also use feedback to provide better recommendations. This would benefit the user of Cirpus because it would allow the system to only pick the best experts when carrying out projects which leads to continued success of the organization. 

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cirpus et al. (US20140122144A1) herein Cirpus in further view of Puri et al. (US20090299827A1) herein Puri in further view of Santos et al. (US20080103868A1) herein Santos. 


Regarding claim 13, Cirpus further teaches 
wherein determining the one or more pattern matches comprises determining an expert that matches some of the user information (See para 0082- The GUI 600 includes an area 602 for performing an employee search based on one or more criteria (e.g., text search, availability and/or tags), an 604 for presenting one or more found candidates, and an area 606 for specifying the people assigned to the current initiative. An arrow 608 indicates an action of assigning a found employee to the initiative, such as by a drag and drop operation.) (See figure 6) This shows determining experts. 

However it doesn’t teach but lacks knowledge or training to perform a specific task for the particular user; and including a suggestion in a provided expert recommendation that the expert obtain the knowledge or the training.

However Santos teaches but lacks knowledge or training to perform a specific task for the particular user; and including a suggestion in a provided expert recommendation that the expert obtain the knowledge or the training. (See para 0023- . This output includes workforce utilization, PSS gaps, recommendations for PSS hiring, recommendation for PSS training, costs of hiring, and costs of training. For example, the optimization stage could determine that the cost of hiring 50 Java consultant specialists is $X; however, the cost of training 50 Java consultant specialists is $X minus $Y. Thus, it is more cost effective to train the Java consultant specialists as opposed to hiring them (assuming the employees are trainable before the projected start time).) This shows the Java consultant specialist lack knowledge and need training. This suggestion includes providing training to the specialist instead of hiring someone new. 

Cirpus and Santos are analogous art because they are from the same problem solving area of employee management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cirpus’s invention by incorporating the method of Santos because the system of Cirpus also has the ability to provide trainings. This would allow the system of Cirpus to better gauge the most cost effective strategy when it comes to determining experts, whether to provide training then begin or hire new personnel. 

Regarding claim 14, the arts above teach the limitations of claim 1, however they do not teach 

assessing a payment for the one or more expert recommendations if a particular expert recommendation of the one or more expert recommendations is followed by the organization 
However Santos teaches assessing a payment for the one or more expert recommendations if a particular expert recommendation of the one or more expert recommendations is followed by the organization (See para 0022- The cost of hiring an employee with each specific job level is determined. For example, how much does it cost to hire a .NET support expert or a Java consultant specialist? Further, the cost of training an employee to a specific job level is determined. For example, how much does it cost to train a .NET support expert or a Java consultant specialist?) This shows the system determines a payment/cost for hiring experts or training experts. The system makes the most cost effective determination. 

Cirpus and Santos are analogous art because they are from the same problem solving area of employee management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cirpus’s invention by incorporating the method of Santos because the system of Cirpus also has the ability to provide trainings. This would allow the system of Cirpus to better gauge the most cost effective strategy when it comes to determining experts, whether to provide training then begin or hire new personnel. 


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
	Ryan et al. (20160098667) Discloses systems, apparatus, methods and computer program products that relate to a customizable skills database. For example, a skills database storing customizable data objects identifying skills of user can be maintained.
	Morita et al. (US20070166672A1) Discloses  a method for just-in-time training in software applications including tracking usage of an application by a user, determining a task the user is attempting to perform based at least in part on the tracked usage, and offering training content to the user based at least in part on the task.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFA IQBAL/Examiner, Art Unit 3683